Citation Nr: 0119513	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
schizophrenia, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1966.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, increased the evaluation for the veteran's 
schizophrenia from 30 to 50 percent and proposed that the 
veteran be found incompetent for Department of Veterans 
Affairs (VA) purposes.  In April 2000, the RO found the 
veteran incompetent for VA purposes.  In May 2001, the 
appellant was afforded a video hearing before the undersigned 
Member of the Board.  

The issue of the veteran's entitlement to a total rating for 
compensation purposes based on individual unemployability is 
the subject of the REMAND portion of this decision.  

FINDING OF FACT

The veteran's schizophrenia has been shown to be productive 
of no more than occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, and mood.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for the veteran's 
schizophrenia have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.130, 
Diagnostic Code 9205 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of the veteran's entitlement to an 
increased disability 
evaluation, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the appellant's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The appellant has been advised 
by the statement of the case and the supplemental statement 
of the case of the evidence that would be necessary for her 
to substantiate her claim.  The veteran has been afforded a 
VA examination for compensation purposes.  The examination 
report is of record.  The appellant and the veteran were 
afforded a video hearing before the undersigned Member of the 
Board.  The hearing transcript is of record.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  


I.  Historical Review

The veteran's original claims file was apparent lost through 
no fault of the veteran and the appellant.  The claims file 
was subsequently partially rebuilt.  The report of an October 
1995 VA examination for compensation purposes indicates that 
the veteran was diagnosed with a major depressive disorder 
and "ruleout post-traumatic stress disorder (PTSD) 
[not otherwise specified]."  He was determined to be 
competent for VA purposes.  In March 1996, the RO increased 
the evaluation for the veteran's schizophrenia from 10 to 30 
percent.  

The report of a November 1999 VA examination for compensation 
purposes reflects that the veteran was diagnosed with 
schizophrenia and PTSD.  A Global Assessment of Functioning 
(GAF) score of 53 was advanced.  The VA examiner determined 
that the veteran was not competent to handle his finances.  
In January 2000, the RO increased the evaluation for the 
veteran's schizophrenia from 30 to 50 percent and proposed 
that the veteran be found incompetent for VA purposes.  In 
April 2000, the RO found the veteran incompetent for VA 
purposes.  

II.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 50 percent 
disability evaluation is warranted for schizophrenia which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9205 (2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

An August 1998 VA mental health clinic treatment record notes 
that the veteran complained of increased agitation and 
restlessness in the late afternoon approximately two to three 
days a week.  Treating VA medical personnel observed no 
evidence of a psychosis.  A December 1998 VA mental health 
clinic treatment entry states that the veteran reported that 
he was less irritable and had an occasional bad day.  The 
veteran was observed to be quiet, not psychotic, and much 
improved.  

A May 1999 VA treatment record notes that the veteran 
reported performing activities such as cutting trees and 
mowing the lawn.  A June 1999 VA mental health clinic 
treatment entry relates that the veteran complained of 
decreased energy and interest.  The appellant clarified that 
the veteran experienced anxiety and depressive symptoms 
associated with a lymph node biopsy.  The veteran was found 
to be moderately dysthymic.  He exhibited no suicidal or 
homicidal ideation.  A GAF score of 55 was advanced.  A July 
1999 VA mental health clinic treatment entry conveys that the 
veteran stated that he felt as if he was "marking time."  
He reported that he did not like to fish any more and felt 
guilty about not going to a military reunion.  The treating 
VA physician indicated that the veteran was brighter and more 
vocal.  A GAF of 45 was advanced.  

A November 1999 VA mental health clinic treatment entry 
conveys that the veteran complained of visual hallucinations 
of rats running over the floor.  He denied an acute change in 
memory, orientation, or mood.  On mental status examination, 
the veteran was found to be "intact except for perceptual 
problems."  A GAF score of 45 was advanced.  

At the November 1999 VA examination for compensation 
purposes, the veteran complained of paranoid ideation; visual 
and auditory hallucinations; nightmares; flashbacks; an 
exaggerated startle response; hypervigilance; and isolation.  
He reported that he was doing "okay."  He related that he 
had been unemployed since a 1994 heart attack and let his 
wife handle all of his finances.  The veteran denied any 
suicidal or homicidal ideation.  The appellant clarified that 
the veteran was "much improved with changes in 
medications."  The VA examiner observed that the veteran was 
alert; pleasant; cooperative; and oriented times three.  On 
mental status examination, the veteran exhibited an "okay" 
mood; a blunted affect; and fair to poor memory, 
concentration, and calculation.  A GAF score of 53 was 
advanced.  The physician commented that the veteran was not 
considered to be competent to handle his financial funds "as 
his wife is the one who has been doing it for the last 
several years."  

A February 2000 VA mental health clinic treatment entry 
states that the veteran complained of increasing anxiety and 
flashbacks related to his health concerns; further 
deterioration of his sleep; and some "illusions."  The 
veteran denied experiencing visual hallucinations.  On 
examination, the veteran was calm, logical, and not 
psychotic.  A GAF score of 45 was again advanced.  A February 
2000 VA treatment record notes that the veteran was alert and 
oriented to time, place, person, and situation.  A March 2000 
VA treatment entry states that a GAF score of 55 was 
advanced.  

An April 2000 VA mental health clinic treatment entry reports 
that the veteran experienced a "recent skill eruption 
associated with more anxiety and self-referential thinking."  
The VA physician observed that the veteran was "in control" 
and not delusional.  A GAF score of 45 was again advanced.  A 
June 2000 VA mental health clinic treatment record relates 
that the veteran was "really stirred up lately" and talking 
about reentering the service.  The veteran was observed to be 
thinking in an unrealistic manner and "quite manageable."  
A GAF score of 45 was advanced.  
In a June 2000 written statement, the appellant advanced that 
a 100 percent schedular evaluation was warranted for the 
veteran's schizophrenia as he could not work, take of his 
affairs, or take care of himself.  In her August 2000 Appeal 
to the Board (VA Form 9), the appellant conveyed that the 
veteran spent half of his nights "closed up in a dark 
place;" was up half the night walking; and required 
twenty-four hour supervision to prevent him from hurting 
himself.  

A September 2000 VA treatment record notes that the veteran 
had a myocardial infarction or "mini stroke" while doing 
yard work.  An October 2000 VA mental health clinic treatment 
entry notes the veteran reported not feeling the same since 
being hospitalized for his significant cardiovascular 
disability.  He reported that he was going to fish in a 
tournament the following weekend.  A GAF score of 55 was 
advanced.  

At the May 2001 hearing before the undersigned Member of the 
Board, the veteran testified that he spent his days playing 
on his computer; drinking coffee on his porch; and going to 
church on Sunday night.  The appellant testified that the 
veteran required her assistance to dress, to maintain his 
hygiene, and to eat.  She stated that she had to follow the 
veteran throughout the day and to limit the number of family 
members who could visit at any one time due to his inability 
to tolerate crowds.  On occasion, the veteran took of his 
clothes while outside the house.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's schizophrenia has been shown to be manifested 
by significant social and industrial impairment.  The 
appellant testified that the veteran required close 
supervision to dress, to eat, to perform personal hygiene 
tasks, and to prevent him form hurting himself.  VA 
physicians have advanced GAF scores of 45, 53, and 55.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

In light of the preceding authorities, the Board finds that 
the veteran's psychiatric symptomatology most closely 
approximates the criteria for a 70 percent evaluation under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9205 
(1999).  The appellant advances that the veteran's 
schizophrenia merits assignment of a 100 percent evaluation.  
No physician or other medical professional has advanced that 
the veteran's schizophrenia is manifested by total 
occupational and social impairment.  In the absence of 
objective evidence reflecting total occupational and social 
impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name, the Board 
concludes that a 70 percent evaluation is now warranted for 
the veteran's schizophrenia.  38 C.F.R. § 4.7 (2000).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the appellant's claim for an 
increased evaluation for the veteran's schizophrenia to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  



ORDER

A 70 percent evaluation is granted for the veteran's 
schizophrenia subject to the laws and regulations governing 
the award of monetary benefits.  


REMAND

In her June 2000 written statement, the appellant asserts 
that the veteran's schizophrenia rendered him unemployable.  
The appellant's claim for an increased evaluation for the 
veteran's schizophrenia encompasses a claim for a total 
rating for compensation purposes based on individual 
unemployability.  Schroeder v. West 212 F.3d 1265 (Fed. Cir. 
2000).  The RO has not addressed the issue of the veteran's 
entitlement to total rating for compensation purposes based 
on individual unemployability under the provisions of 38 
C.F.R. § 4.16 (2000).  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the appellant of 
any information and any medical or lay evidence not 
previously provided to the VA that is necessary to 
substantiate her claim.  The VA shall make reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107).  The appellant's claim for a total rating for 
compensation purposes based on individual unemployability has 
not been considered under the amended statutes.  Therefore, 
the claim must be returned to the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
impact of the veteran's service- 
connected schizophrenia on his ability to 
obtain and maintain employment. The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  The RO should then adjudicate the 
appellant's claim of entitlement to a 
total rating for compensation purposes 
based on individual unemployability with 
express consideration of the 
applicability of 38 C.F.R. § 4.16(b) 
(2000) and the Court 's holding in 
Bowling v. Principi, 15 Vet. App. 1 
(2001).  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the appellant's claim.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 


